Hart, J., (after stating the facts). The circuit court was wrong. The order complained of related to a matter that the probate court could not take cognizance of or consider, and therefore it erred in making the allowance. The effect of the proceeding was to sue the guardian in the probate court for taking care of the minor. This the mother could not do. It is the duty of the probate court to make the necessary appropriations of money or personal estate for the maintenance and education of the minor where this can be done out of the minor’s estate; but a person taking care of the minor may not sue the guardian in the probate court for an amount alleged to be due him for the care and support of the minor. Greswell v. Matthews, 52 Ark. 87. It follows that the judgment will be reversed and the cause remanded to the circuit court, with directions to dismiss the petition of Georgie Hare for want of jurisdiction.